Citation Nr: 1424752	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver for overpayment of an educational benefit in the calculated amount of $3000.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This issue was previously before the Board in February 2014, at which time it was remanded.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  In December 2009 the Veteran applied for advanced payment stating that she believed she was qualified for educational benefits; she was issued a Treasury check for $3000.

2.  The Veteran had previously been denied benefits and notified of her ineligibility.

3.  In April 2010, the VA informed the Veteran that she had education indebtedness of $3000; the Veteran requested a waiver in April 2010.

4.  Based on the record, it is unclear whether the Veteran was entitled to educational benefits due to a direct conflict between an undated decision of a Muskogee, Oklahoma education officer, which states that the Veteran was not separated for a service-connected disability, and a June 2001 statement of the VA RO in Los Angeles, California, which states that the Veteran was discharged from the military as a result of a service-connected disability. 


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of service-connected compensation benefits in the amount of $3000 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a waiver for her overpayment of benefits.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Recovery of overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.  

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The RO determined that the Veteran was overpaid benefits in December 2009 because she was not enrolled in school and had not applied for VA education benefits.

Based on the evidence of record it appears that the Veteran has attempted to establish eligibility for educational benefits since 1996.  The Veteran was denied benefits in an undated decision of the VA RO in Muskogee, Oklahoma because while her discharge from service was honorable, her time in service was not of sufficient length to establish entitlement to education benefits.  

The decision specifically noted that the Veteran was not separated for a service-connected disability. 

However, the Veteran has submitted a June 2001 statement of the VA RO in Los Angeles, California, which notes that the Veteran is rated 80% disabled due to service-connected disabilities and that she "was discharged from the military as a result of these disabilities."  

There is a direct conflict between the statements of the VA RO in Muskogee, Oklahoma, and the VA RO in Los Angeles, California.  

The Veteran's DD-214 notes that her discharge from service was honorable and her reason for separation was misconduct.  The Veteran's claims file and service personnel records are not of record.  

The Board acknowledges that there is a serious question regarding whether the Veteran is entitled to educational benefits.  The Board has considered a remand to obtain the Veteran's claims file and service personnel records to address the problem cited above.  However, due to the de minimis nature of the claim ($3000 is at issue, the cost to the government of the remand [if not more]) and the length of the litigation (the Board remanded this case once), the Board has determined that it is appropriate to grant the Veteran's request for a waiver.  As the Veteran requested an advanced payment with the belief that she was entitled to benefits, and was subsequently granted an advanced payment, the Board finds that it would be against equity and good conscience to require the Veteran to repay the $3000 amount.

ORDER

Waiver of recovery of the Veteran's debt in the amount of $3000 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


